Citation Nr: 1617218	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-31 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar strain.

2.  Entitlement to a disability rating in excess of 30 percent for headaches.  

3.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD), major depressive disorder, and adjustment disorder with anxiety (mental disability) in excess of 70 percent. 

4.  Entitlement to an increased rate of Special Monthly Compensation (SMC).

5.  Entitlement to a disability rating in excess of 10 percent for cognitive impairment associated with traumatic brain injury (TBI).

6.  Entitlement to service connection for bilateral cervical radiculopathy.


REPRESENTATION

Appellant represented by: John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from June 2004 to June 2010.  

The appeal of the disability rating assigned for the service-connected mental disability, and the denial of service connection for cervical radiculopathy, come before the Board of Veterans' Appeals (Board) from a December 2015 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal as to those issues originated from a December 2010 rating decision of the RO in Winston-Salem, North Carolina.  The appeal as to the remaining issues comes to the Board from a December 2011 decision of the RO in Roanoke, Virginia.

In a decision dated in October 2014, the Board denied service connection for cervical radiculopathy, dry eye syndrome, and a left knee disorder other than shin splints.  The Board also denied increased ratings for a cervical spine disorder and the mental disability.  The Veteran appealed that decision to the Veterans Court.  In a single-judge decision dated in December 2015, the Veterans Court vacated the Board's decision in part, and remanded two issues back to the Board for additional development, including the denial of service connection for cervical radiculopathy, and the denial of a rating in excess of 70 percent for the service-connected mental disability.  The Veterans Court affirmed the Board's denial of service connection for dry eye syndrome and a left knee disorder other than shin splints, and the Board's denial of increased ratings for bilateral shin splints and a cervical strain.  

In October 2014, the Board also remanded the issues of entitlement to a disability rating in excess of 10 percent for lumbar strain, entitlement to a disability rating in excess of 30 percent for headaches, and entitlement to a disability rating in excess of 10 percent for cognitive impairment associated with TBI, for issuance of a Statement of the Case.  Those issues have since been returned to the Board for further appellate action.  

In October 2014, the Board also granted increased ratings for neurological impairment of the lower extremities and for bilateral shin splints.  The RO implemented the Board's decision in a January 2015 rating decision.  In March 2015, the Veteran submitted a Notice of Disagreement with the implicit denial of SMC based on housebound status.  In a September 2015 rating decision, the RO granted SMC based on housebound status and notified the Veteran that this was considered the complete benefit sought on appeal.    

Although the issue of entitlement to an increased rate of SMC was not specifically raised by the Veteran, such claims are considered components of any disability rating claim, and must be addressed where, as here, the evidence demonstrates entitlement.  Akles v. Derwinski, 1 Vet. App. 118 (1991) (no requirement that veteran must specify with precision statutory provisions or corresponding regulations under which he is seeking benefits).

As a total disability rating based on unemployability due to service-connected disability (TDIU) has been in effect for the entire period since service separation, there is no issue of TDIU entitlement associated with the current appeal per Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to service connection for bilateral cervical radiculopathy is addressed in the REMAND below and is therein REMANDED to the Department of Veterans Affairs Regional Office.  The Veteran will be notified if further action is required.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's lumbar strain has been manifested by range of flexion measured to at least 75 degrees and combined range of motion measured to at least 210 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, without incapacitating episodes of intervertebral disc syndrome, and without associated objective neurological abnormalities. 

2.  For the entire period on appeal, the Veteran's headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  For the entire period on appeal, the combined service-connected mental disability has been manifested by total occupational and social impairment.  

4.  For the entire period on appeal, the Veteran has a single service-connected disability rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  

5.  For the entire period on appeal, the Veteran's cognitive impairment has been manifested by mild impairment of attention, memory, and concentration; the highest facet under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified is "1."


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for lumbar strain have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for the maximum schedular rating of 50 percent for headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 124a, Diagnostic Code 8100 (2015).

3.  The criteria for the maximum scheduler disability rating of 100 percent for the mental disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for SMC based on total plus 60 percent ("s" rate) are met for the entire period.  38 U.S.C.A. §§ 1114(s), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(i), 3.352 (2015).

5.  The criteria for a disability rating higher than 10 percent for cognitive impairment associated with TBI have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Strain

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The current appeal arises from a claim of entitlement to service connection for a low back disorder received at the RO on June 8, 2010.  In a December 2011 rating decision, the RO granted service connection for lumbar strain and assigned an initial rating of 10 percent under Diagnostic Code 5237, effective June 8, 2010.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).

A rating of 100 percent requires unfavorable ankylosis of the entire spine.  

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  

A rating of 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A rating of 30 percent requires forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A rating of 10 percent is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Formula, Note (2) (See also Plate V). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Formula, Note (5).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula, Note (1). 

Thus, the current evaluation contemplates pain on motion and flexion of the thoracolumbar spine that is greater than 60 degrees, or combined range of motion that is greater than 120 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 60 degrees or less, or combined range of motion of 120 degrees or less, due to pain, weakness, fatigue, or incoordination.  

The report of a VA examination in August 2010 reveals a history of fatigue, spasm, stiffness, and pain, but no history of decreased motion or weakness.  The Veteran reported constant pain of a moderate degree, worse on activities, which radiates to both legs on lifting weight or prolonged sitting.  There were no incapacitating episodes of spine disease.  The Veteran was able to walk more than 1/2 mile.  

On examination, posture and gait were normal.  There were no abnormal spinal curvatures; the spine was symmetric.  There were no spasms, guarding, or weakness on examination.  There was no atrophy.  Examination was positive for pain and tenderness.  X-rays revealed mild L5-S1 disc space narrowing.  Range of motion examination revealed no ankylosis.  Forward flexion was measured to 75 degrees.  Extension was measured to 25 degrees.  Lateral flexion was measured to 30 degrees, bilaterally.  Rotation was measured to 30 degrees, bilaterally.  There was no additional limitation after three repetitions of range of motion.  The examiner summarized range of motion as mildly decreased on flexion and extension.  The Board observes that the combined range of motion is 220 degrees.  

Neurological examination revealed normal reflexes.  Sensation was normal to vibration, position sense, pain, pinprick, and light touch.  There were no dyesthesias.  Motor strength was full.  Muscle tone was normal with no atrophy.  The examiner described the neurological examination as normal.  The diagnosis was degenerative disc disease with intermittent radiculopathy.  The occupational effect was decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reach, lack of stamina, weakness and fatigue, and pain.  There were severe effects on daily chores, shopping, travelling, recreation and driving.  Exercise and sports were prevented.  

The report of a VA examination in July 2011 reveals the Veteran's complaint of constant pain, described as severe, traveling to both legs, stiffness, fatigue, decreased motion, numbness, and weakness of the spine, leg, and foot.  He did not report spasms or paresthesias.  He did not report having bowel problems, bladder problems, or erectile dysfunction.  According to the Veteran, at the time of pain, he can function with medication.  He reported that, in the past 12 months, he had not experienced any incapacitation.  The Veteran reported the inability to sit for prolonged periods of time.  However, he was able to brush teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  

On examination, the Veteran's posture was normal.  He was observed to walk with a normal gait and a normal tandem gait.  He had no difficulty with weight bearing, balancing, or with ambulation.  Muscle examination revealed normal findings with no paralysis, weakness, atrophy, or loss of tone.  There were no fasciculations noted.  There was no rigidity noted.  There was no spasticity noted.  There was no evidence of radiating pain on movement.  No muscle spasms or tenderness was noted.  There was no guarding of movement.  Musculature was normal.  Testing for disc impingement (straight leg raising) was negative bilaterally.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Extension was measured to 30 degrees with no pain.  Forward flexion was measured to 90 degrees with pain at 80 degrees.  Lateral flexion and rotation were measured to 30 degrees, bilaterally, with onset of pain on the left at 20 degrees.  There was no change after repetition and no additional limitation of motion.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  The Board observes that the combined range of motion is 210 degrees.  

Neurological examination of the lower extremities revealed that motor function was within normal limits.  Sensory examination to pinprick/pain, touch, position, vibration, and temperature was intact.  Reflexes were normal in the knees and ankles.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  Peripheral nerve involvement was not evident during examination.  There were no sensory deficits from L1- L5, or at S1.  There was no lumbosacral motor weakness.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  

An August 22, 2013, Primary Care Outpatient Note reveals that the Veteran was seen in the ER on August 16th for complaint of severe back pain.  The Veteran had last been seen by the examiner on June 12 when he was referred to physical therapy but did not go.  He reported pain from the lower lumbar spine to about mid-thoracic area, along the paraspinals, with no radiation (VBMS record 09/17/2015). 

After a review of all of the evidence, the Board finds that the criteria for a rating in excess of 10 percent are not met, as forward flexion is consistently greater than 60 degrees, the combined range of motion is consistently greater than 120 degrees, and as muscle spasms and guarding, to the extent present, are not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board acknowledges that the Veteran has at times reported experiencing constant pain.  The presence of pain, as described by the Veteran, is certainly a component of any musculoskeletal disability; however, all compensable levels under the General Rating Formula are assigned "with or without symptoms such as pain."  While it is clear from the record that there is limited motion and painful motion, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

Thus, the issue is not whether pain is present, whether it is constant, whether it is severe, or even whether it additionally limits flexion.  The issue is whether the additional limitation would decrease flexion to 60 degrees or combined range of motion to 120 degrees.  Here, the clinical evidence and the Veteran's statements simply do not demonstrate or even suggest impairment to that level.  The clinical findings reported above reflect that, despite the presence of pain, the Veteran could always exceed 60 degrees of forward flexion, that he could always exceed 120 degrees of combined range of motion, and that there was no additional limitation following repetitive use or during flare-ups.  

In sum, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  However, the provisions of 38 C.F.R. § 4.59 establish only that the Veteran is entitled to a minimum compensable evaluation for the thoracolumbar spine.  Such rating is already assigned.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

As directed by the rating schedule, the Board has considered the applicability of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, consistent with the findings of the VA examiners, the Veteran does not have intervertebral disc syndrome and he has not reported incapacitating episodes.  Therefore, application of that rating schedule is not appropriate.  

The Board has also considered whether there are any associated objective neurological abnormalities which can be rated separately; however, the evidence on this point is also negative.  While there are subjective accounts of some radiation of pain into the lower extremities, the rating schedule is specific in directing that only "objective" neurological abnormalities be rated.  Although "objective" is not defined in the rating schedule, the term "objective" indicates a basis other than subjective observations.  See Webster's New World Dictionary 934 (Third College Edition 1988) (defining objective as "Med: designating or of a symptom or condition perceptible to others besides the patient") cited in Beitia v. Nicholson, 24 Vet. App. 358 (non-precedential) (Aug. 20, 2007); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (stating that single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

The objective evidence in this case indicates that, despite the Veteran's report of pain radiating to the lower extremities, the findings on examination are entirely negative with respect to neurological abnormalities associated with the back disability.  Indeed, the July 2011 VA examiner specifically found that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  This is persuasive evidence against the existence of associated objective neurological abnormalities.  

The Board notes that the fact that the August 2010 VA examiner included in the diagnosis "intermittent radiculopathy" appears to indicate only the acceptance by that examiner of the Veteran's account of his symptoms.  However, it does not substantiate an objective neurological abnormality as the neurological examination conducted by that examiner was described as normal.  

As the schedular criteria for a rating of 20 percent or higher are not met and are not more nearly approximated than those for the 10 percent rating, the Board concludes that the benefit sought on appeal is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Headaches

This appeal arises from a claim of entitlement to service connection for headaches received at the RO on February 8, 2011.  In a December 2011 rating decision, the RO granted service connection for headaches and granted an initial disability rating of 30 percent under Diagnostic Code 8100, effective June 8, 2010, the day following service separation.  

Under Diagnostic Code 8100, migraines are assigned a rating of 30 percent with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is available with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The only evaluation of the Veteran's headaches comes from a July 2011 QTC examination which was provided to determine whether the condition was related to service or to a service-connected disability.  The examiner noted that the Veteran's headaches could be described as constant headaches daily.  The Veteran described the level of severity for headaches as a 10 on a scale from 1 to 10, and stated that, when headaches occur, he has to stay in bed and is unable to do anything.  

Regarding economic inadaptabliltiy, it is uncontested that the Veteran has not worked for any significant amount of time since service separation, and he asserts this is due in large part to service-connected disabilities.  Thus, there would appear to be evidence of severe economic inadaptability in this case.  The question remaining is whether this is attributable in material degree to the Veteran's headaches.  

In light of the Veteran's description of his headaches as constant and daily, his description of their severity as 10 out 10, and his description of the effect of his headaches on his activities of daily life as being unable to do anything, the Board finds that an approximate balance of the evidence has been attained regarding whether severe economic adaptability is attributable to headaches.  With resolution of all reasonable doubt in favor of the claim, the Board finds that a 50 percent rating is warranted for headaches, which represents the maximum schedular rating for headaches.  Therefore a schedular rating in excess of 50 percent is not available.   

Mental Disability 

The Board notes initially that some of the symptoms of the Veteran's mental disability overlap with symptoms of TBI, addressed below.  The rating schedule for TBI directs that cognitive residuals are to be evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified; however behavioral/emotional residuals should be evaluated under the schedule for rating mental disabilities when there is such a diagnosis.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Accordingly, cognitive symptoms are addressed below in the rating for residuals of TBI and are not considered symptoms of the mental disability.  

Service connection for adjustment disorder with anxiety was granted in a December 2010 rating decision.  A 10 percent rating was assigned pursuant to Diagnostic Code 9440, effective June 8, 2010.  In a December 2011 rating decision, the RO granted service connection for PTSD and assigned a 70 percent disability rating for the combined mental disability, effective June 8, 2010.  

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings: A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Thus, in order to warrant a higher rating for the Veteran's mental disability, the evidence would have to substantiate that he has total impairment of occupational and social functioning.  

The Veteran was afforded a VA examination in August 2010.  At that time, a GAF score of 70 was assigned, which is reflective of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Other GAF scores have been lower, such as a GAF score of 55 assigned in February 2011.  This score reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 41 was assigned in a July 2011 QTC examination.  Such a score reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The August 2010 examiner made a specific finding that there was mild impairment in occupational and social function.  The Veteran had recently moved to Virginia, but reported that he had friends in Florida and Ohio.  The Veteran described himself as a people person, and noted that he liked to be around people.  At that time, there was no history of interpersonal relationship difficulties, loss of control/violence potential, homicidal symptoms, or suicidal symptoms.  There was no history of memory loss, speech difficulty, panic attacks, confusion, or sleep impairment.  On examination, the Veteran had a normal memory, normal speech, and normal affect.  The Veteran was oriented to person, time, and place; thought processes and content were unremarkable; attention was intact; there were no delusions or hallucinations; there was no inappropriate behavior; no obsessive or ritualistic behavior; and no panic attacks.  The Veteran's impulse control was fair, with no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and there were no problems with activities of daily life.  

A mental health evaluation in February 2011 reveals that the Veteran's appearance was normal, and he was appropriately groomed.  Personal hygiene was fair.  The Veteran's attitude was pleasant, polite, and cooperative.  His speech was fluent, coherent, and without pressure or latency.  His thought flow was spontaneous, linear, logical, and goal directed.  He denied suicidal ideation or homicidal ideation.  He was oriented to all spheres.  His memory was intact; and his attention and judgment were fair.

The July 2011 QTC examination reflects reported mood swings, confusion, slowness of thought, problems with attention and concentration, and a description of moderate memory problems, and difficulty understanding directions.  A neuropsychological examination revealed problems with memory, attention, concentration, executive functioning, judgment, self-control, and irritability.  

The Veteran also reported significant problems with socialization.  He reported that he had lost all of his friends and had poor relationships with his family.  He had a girlfriend who helped structure his life, but she was frequently frustrated by his attitude and behavior.  He reported significant problems with anxiety and depression.  He reported feeling anxious and depressed much of the time and reported generally accepting and living with a baseline of stress.  He also reported significant problems with anger, impatience, and irritability.  He reported having thoughts of killing himself, but had no current plan or intent.  Being with his girlfriend decreases these thoughts.  He endorsed significant problems with anger, impatience, making poor decisions, being irritable, having sudden and rapid mood changes, being anxious and depressed, being easily upset, and lacking motivation.  He reported more moderate problems with impulsivity being argumentative, and lacking behavioral control.  

At the time of the examination, the Veteran was found to be a reliable historian; he was oriented to person place time, and situation; his appearance, hygiene, and behavior were appropriate.  His affect and mood were anxious and angry at times; his communication and speech were normal; he was able to maintain concentration during the interview.  The Veteran reported no panic attacks or suspiciousness; he reported no history of delusions, obsessions, or hallucinations.  The Veteran's thought processes were found to be logical and coherent; judgment and abstract thinking were normal; and suicidal ideation and homicidal ideation were absent.  

The July 2011 examiner noted that the Veteran had been unable to find a job since his return to the United States.  He also reported losing jobs during the interview due to his attitude and behavior.  The examiner opined that the Veteran's PTSD appears more severe and has a serious impact on both his interpersonal and vocational functioning.  The Veteran is very isolated and struggles with being with others, regardless of the level of closeness he felt.  He has stopped communicating with friends and isolates himself with all but his girlfriend.  He is easily overwhelmed by others and other people can lead to flashbacks or act as anxiety triggers.  The Veteran feels his behavior and attitude sabotage his attempts to find work.  He has been openly aggressive in job interviews even when he knows it is the wrong thing to do.  He has been unable to hold a job either due to similar problems.  He has significant issues with trust and impulse control that interferes with his ability to function with coworkers or supervisors.  

The July 2011 examiner also noted that problems with concentration and memory are exacerbated by his PTSD which decrease his effort and effectiveness in school as well.  The examiner opined that the Veteran's depression likely has its genesis in his PTSD, but has become a separate disorder as well.  His depressed mood, hopelessness, and general poor self-image contribute to a great deal of distress which appears to further diminish his functioning.  Recommendations for more intensive psychotherapy and psychiatric intervention were made.  These were discussed with the Veteran who expressed significant ambivalence due to the stress created when he talks about these issues.  Nevertheless, the examiner found that the Veteran does not currently pose a serious risk to self or others.  He has experienced suicidal thought in the past and should be monitored as part of an ongoing treatment but no immediate threats were expressed or noted.  He demonstrated the needed cognitive and emotional functioning to manage his own funds.  

The Board acknowledges the instruction of the Veterans Court regarding the July 2011 VA examiner's comments that depression has become a separate disorder (from PTSD).  The Veterans Court remanded the matter for the Board to determine whether the symptoms are distinguishable and, if so, whether separate ratings may be considered.  The Board finds that, while it may be possible to attribute certain mental symptoms to a diagnosis of depression and other mental symptoms to a diagnosis of PTSD, assigning separate ratings for mental/psychiatric diagnoses is not contemplated under VA regulations. 

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create a single General Rating Formula for Mental Disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to specific symptoms, such as depression.  Instead, the rating specialist is to consider all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  See 38 C.F.R. § 4.126.  

In other words, the rating schedule does not contemplate the assignment of ratings based on specific symptoms or specific diagnoses, but based on the overall level of occupational and social impairment caused by all service-connected mental disorders.  Thus, the very structure of the rating schedule for mental disorders enforces an evaluation of all mental symptomatology in common.  The only circumstance in which a distinction between symptomatology attributed to various disorders is meaningful under the rating schedule is when certain mental disorders are service-connected and others are not service-connected.  This is not the case with the diagnoses identified in this case.  

The statement of a medical professional that the symptoms of two service-connected disabilities are separable does not provide a basis for assigning separate ratings for those disabilities.  Indeed, there is no suggestion that any of the Veteran's mental symptomatology was excluded from consideration here.  Accordingly, the Board concludes that separate ratings for service-connected PTSD and service-connected depression are not warranted as such ratigns are not contemplated under the rating schedule.  

Based on evidence indicating that the Veteran's combined mental disability symptoms have a serious impact on both his interpersonal and vocational functioning, combined with his demonstrated inability to retain employment since his separation from service, the Board finds that an approximate balance of the evidence has been attained regarding whether there is total occupational and social impairment due to the service-connected mental disability.  With resolution of all reasonable doubt in favor of the claim, the Board finds that a 100 percent rating is warranted for the mental disability, which represents the maximum schedular rating for any mental disability.  

Special Monthly Compensation

In light of the decision to grant a single 100 percent rating for the service-connected mental disability and an increased rating for the Veteran's headaches, the Board observes that the Veteran is now in receipt of a single rating of 100 percent combined with other disabilities that combine to a separate rating of at least 60 percent under the combined rating table.  Therefore Special Monthly Compensation is also warranted under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Cognitive Impairment

The Board notes initially that the rating codesheet indicates that the RO assigned a rating under Diagnostic Code 8046 (cerebral arteriosclerosis).  However, no such condition has been diagnosed, and the RO's narrative discussion of the rating addresses a rating for TBI under Diagnostic Code 8045 with application of the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified.  Accordingly, the Board considers the listing of Diagnostic Code 8046 to be an error, and the Board's application of Diagnostic Code 8045 is not a substantive change, but a correction of a clerical error.  

As noted above, the rating schedule for TBI directs that cognitive residuals are to be evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified; however behavioral/emotional residuals should be evaluated under the schedule for rating mental disabilities when there is such a diagnosis.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  In this case, the RO grant of service connection is limited to cognitive impairment attributable to TBI.  In assigning a rating, the RO did not address behavior symptoms such as judgement and social interaction, which were rated as a mental disability.  The Board finds that specific behavioral/emotional symptomatology such as mood (irritability anger, anxiety, depression) and social functioning (withdrawal and self-control) are, consistent with the guidance provided under Diagnostic Code 8045,addressed in the 100 percent rating for the combined mental disability and will not be separately rated here.    

The protocol for TBI was revised effective October 23, 2008.  Under the revised criteria, cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified.  VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when, as here, there is a diagnosis of a mental disorder.  

The table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled 'total.'  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than 'total,' since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if 'total' is the level of evaluation for one or more facets.  If no facet is evaluated as 'total,' the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

There may be an overlap of manifestations of conditions evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Note (1).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Note (2).

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from Activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Note (3).

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  Note (4).

The August 2010 VA examiner noted no history of memory loss, speech difficulty, or confusion.  On examination, the Veteran had a normal memory and speech.  Thought processes and content were unremarkable; attention was intact.

A mental health evaluation in February 2011 reveals that the Veteran's speech was fluent, coherent, and without pressure or latency.  His thought flow was spontaneous, linear, logical, and goal directed.  His memory was intact; and his attention and judgment were fair.

The July 2011 QTC examination reflects the Veteran's complaint of confusion, slowness of thought, problems with attention and concentration, and a description of moderate memory problems, and difficulty understanding directions.  The Veteran reported forgetting new information and having his mind wander constantly.  This is noted in problems concentrating in school and any attempts he has made in trying to find work.  He tends to forget appointments and tasks and finds himself repeating himself a lot, forgetting that he has said the same thing earlier.  Problems with initiation, organization, and persistence on tasks were also reported by the Veteran.

On examination, while the Veteran's report of problems with memory, attention, and concentration, were acknowledged, objective findings with respect to memory impairment were "None present or reported."  At the time of the examination, the Veteran was found to be a reliable historian.  He was noted to be able to maintain concentration during the interview.  His communication and speech were normal.  He was able to maintain concentration during the interview.  The Veteran's thought processes were found to be logical and coherent; judgment and abstract thinking were normal.  He demonstrated the needed cognitive functioning to manage his own funds.  

Regarding memory, attention, concentration, and executive functions, the Board acknowledges that memory problems were confirmed by the July 2011 examiner.  However, in light of the completely normal findings in August 2010 and February 2011, and in light of the normal history reported in August 2010, the Board finds that a value of "1" is appropriate.  The Board notes that the assessment of "moderate memory problems" is the Veteran's complaint and is not the finding of the examiner.  The rating schedule requires objective evidence of the requisite degree on testing for any rating above "1."  The Veteran's description of difficulty understanding directions, forgetting new information, having his mind wander constantly, forgetting appointments and tasks, repeating himself a lot, and forgetting that he has said the same thing earlier approximate the examples of mild memory loss such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words, or often misplacing items.  

Regarding orientation, the Board finds that a value of "0" is appropriate as the Veteran is always oriented to person, time, place, and situation.  The July 2011 examined noted that no problems were noted in this area.

Regarding motor activity, the Board finds that a value of "0" is appropriate as the Veteran both reported and demonstrated normal gross and fine motor ability.  He reported normal hand-eye coordination and the ability to perform the motor component of tasks of daily living without problems (see July 2011 examination report).  

Regarding visual spatial orientation, the Board finds that a value of "0" is appropriate as the Veteran reported no visual spatial problems.  He was able to find his way around and is able to visually appreciate his routes and other visual tasks (see July 2011 examination report). 

Regarding communication, the Board finds that a value of "0" is appropriate as, although communication appeared to be impacted by reasoning and attention issues,  the Veteran did not report or demonstrate any problems with verbal production or auditory comprehension (see July 2011 examination report).  This is consistent with the normal findings in August 2010 and February 2011.  The evidence does not approximate comprehension or expression, or both, of either spoken language or written language that is occasionally impaired.  

There is no impairment of consciousness; therefore, a value of "0" is appropriate.

The Board acknowledges that the July 2011 examiner concluded that: "Overall, the brain injury appears to have had a mild to moderate impact on his functioning."  However, the examination was for the Veteran's mental disability and TBI.  As discussed above, many of the symptoms addressed as TBI residuals have been rated under Diagnostic Code 4.130, in accordance with the instructions under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified.  Accordingly, the emphasis here is on the specific findings pertinent to the TBI residuals that are not separately rated, and not on the overall characterization of the severity of TBI residuals.  

In sum, with regard to the Veteran's cognitive impairment, the disability is rated as 10 percent which is assigned when the greatest number assigned to any facet is 1.  At its most severe, the Veteran's cognitive impairment manifests in mild impairment of memory, attention, and concentration.  The highest level of severity is "1" as designated by the table for evaluating residuals of TBI.  38 C.F.R. § 4.124a Diagnostic Code 8045.  A "1" warrants a 10 percent rating.  Consequently, a rating in excess of 10 percent is not warranted.  As reflected by the above discussion, the preponderance of the evidence is against the claim.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied with respect to the service-connected lumbar strain.  The Veteran's service-connected lumbar strain is manifested by signs and symptoms such as pain, stiffness, fatigability, and lack of endurance, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limited motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

The Board acknowledges the specific description of occupational effects by the August 2010 VA examiner.  These include decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty in reaching, lack of stamina, weakness, fatigue, and pain.  With the possible exception of decreased manual dexterity, these are fully contemplated by the rating schedule.  The Board notes that the examiner did not describe how the Veteran's thoracolumbar spine disability could possibly result in decreased manual dexterity, which is a term specifically related to the hand, not the thoracolumbar spine.  See Dorland's Illustrated Medical Dictionary 1120 (31st ed. 2007).  To the extent this terminology relates to the described difficulty in reaching, this is contemplated by the rating schedule as it relates to limited and painful motion of the thoracic and lumbar spine.  If any other impairment was contemplated, such symptomatology has never been described by the Veteran in any account, including that provided to the August 2010 examiner.  Accordingly, the Board finds that referral for an extraschedular rating on that basis is not warranted.  

The described severe effects on daily chores, shopping, travelling, recreation, and driving, and the prevention of exercise and sports, are also contemplated by the rating schedule, which includes all results of limited, painful, weakened motion, and all results of motion that is accompanied by fatigue, lack of endurance, and incoordination.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Board finds that the first Thun element is not met with respect to headaches.  The rating schedule for headaches rates not only on the frequency and severity of headaches, but on the economic impact of headaches.  If any other impairment was contemplated, such symptomatology has not been described by the Veteran.  Accordingly, the Board finds that referral for an extraschedular rating on that basis is not warranted.  

The Board finds that the first Thun element is not met with respect to the Veteran's mental disability.  All the Veteran's mental/psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of anger, impatience, irritability, social withdrawal, depression, anxiety, suspiciousness, poor decision-making ability, mood swings, lack of motivation, impulsivity, and lack of behavioral control are reasonably encompassed by the rating schedule which specifically rates based on the degree of occupational and social impairment caused by all mental/psychiatric symptomatology.  The GAF scores indicated in the DSM, which reflect overall degree of impairment due to mental disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected mental disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

The Board finds that the first Thun element is not met with respect to the Veteran's cognitive impairment.  The rating schedule for TBI fully encompasses all aspects of cognitive impairment reported in this case, which include mild impairment of attention, concentration, and memory.  

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the spine inadequate.  

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in May 2010 and June 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the lumbar spine claim mental disability claim, and headaches claim.  While the Veterans Court has raised questions about the adequacy of the examinations pertaining to the Veteran's mental disability, these questions relate specifically to the denial of a 100 percent rating, which has been granted in this decision.  The Veteran has made no other allegations as to the inadequacy of these examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by issuing a Statement of the Case pertaining to the issues of entitlement to a disability rating in excess of 10 percent for cognitive impairment associated with TBI, entitlement to a disability rating in excess of 10 percent for lumbar strain, and entitlement to a disability rating in excess of 30 percent for headaches.  



CONTINUED ON NEXT PAGE-ORDER

ORDER

A disability rating in excess of 10 percent for lumbar strain is denied.

A disability rating of 50 percent, but not higher, for headaches is granted.  

A disability rating of 100 percent for the mental disability is granted.  

SMC based on total plus 60 percent ("s" rate)  is granted.  

A disability rating in excess of 10 percent for cognitive impairment associated with TBI is denied. 


REMAND

The Veterans Court found the July 2011 VA examination inadequate with respect to the upper extremity cervical radiculopathy claim because the examiner did not address the Veteran's statement that he suffered numbness in his upper extremities, especially on waking in the morning, and that he feels that he has loss of strength in his upper extremities.  As the Veterans Court specifically determined that the examination was inadequate, the Board finds that a new examination is necessary to decide that issue.  

The Board is bound by the findings of the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the prior action of the Veterans Court with respect to the same claim).  

Accordingly, the issue is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Schedule an appropriate VA examination to evaluate the manifestations and severity of any objective neurological abnormalities associated with the service-connected cervical spine disability.  An appropriate examination should be conducted as well as all necessary tests and consultations.  The relevant documents in the claims file should be made available to the VA examiner.  

The examiner should describe all objective neurological abnormalities associated with the service-connected cervical spine disability and provide findings appropriate to the rating schedule for the peripheral nerves.  The examiner should specifically address the Veteran's statement that he suffers numbness in his upper extremities, especially on waking in the morning, and that he feels that he has loss of strength in his upper extremities.  Please provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that these assertions demonstrate an objective neurological abnormality associated with the service-connected cervical spine disability.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination as failure to do so may result in denial of the rating claim on that basis.  See 38 C.F.R. § 3.655 (2015).

This issue must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


